—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Segal, J.), dated June 24, 1999, which denied his motion to vacate an order of filiation entered on consent on July 16, 1990.
Ordered that the order is reversed, with costs, and the matter is remitted to the Family Court, Kings County, for a hearing in accordance herewith.
The instant application to vacate the order of filiation was based upon a recent blood test which excluded the possibility that the appellant is the father of the child, and the mother’s acknowledgement that she does not believe the appellant is the father of her child. There is no information in the record as to the appellant’s relationship with the child, and the child’s best interests. Accordingly, the matter is remitted to the Family Court, Kings County, for a hearing on those issues (see, Matter of Louise P. v Thomas R., 223 AD2d 592). Joy, J. P., Sullivan, Friedmann and H. Miller, JJ., concur.